Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.
 

Claims 1-17 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 9, 11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2012/0106918) in view of La Monica et al. (Pub. No.: US 2018/0275728) and Meyer (Pub. No.: US 2016/0301831).
Regarding claim 1, Chen discloses a wireless signal transmitter device (Fig. 1, element 101), comprising: a first receiving module (Fig. 5, element 501), electrically connected to a computer device (Fig. 1, para. [0022]; “Data transmitted between the computer system 103 and the interface device 101 may adapt to any network protocol, such as a remote frame buffer (RFB).”) and configured to receive an original image signal transmitted from the computer device (para. [0041]); a first control module, electrically connected to the first receiving module, and configured to receive the original image signal outputted by the first receiving module and convert the original image signal into a non-compressed high-definition image signal (para. [0044]); a first output module, electrically connected to the first control module and configured to receive and output the non-compressed high-definition image signal outputted from the first control module (Fig. 5, element 506, para. [0045]). Chen does not go into detail about how power is supplied to the system, and thus does not explicitly disclose a power supply module, electrically connected to the first control module and an external power supply device, and configured to store an electric power in order to power the first control module, the first receiving module and the first output module, and implement a power distribution according to a power consumption level and a temperature. However, in analogous art, La Monica discloses a power supply module, electrically connected to a control module and an external power supply device, and configured to store an electric power in order to power a plurality of modules (Fig. 1B, elements 120 and 130, para. [0056]), and implement a power distribution according to a power consumption level 
Neither Chen nor La Monica disclose wherein the first control module is configured to receive the original image signal outputted by the first receiving module and modulate the original image signal into a non-compressed high-definition image signal. However, in analogous art, Meyer discloses “a media processing network 100 with broadcast production facility 101 (para. [0022], Fig. 1),” wherein “broadcast production facility 101 may include production switch 108, storage 110, signal processor 111, controller 113, transceiver 114, timing module 115, codec 116, distribution node 117, and processing node 118 (para. [0023], Fig. 1),” and “Codec 116 performs encoding of video and audio data into data packets for transmission over IP in the media processing network 100. In some examples, codec 116 may encode video and audio data into non-compressed (e.g., linear pulse code modulation, pulse-density modulation, direct stream digital pulse-amplitude modulation, etc.) (para. [0030]),” which teaches that it was well-known in the art before the effective filing date of the claimed invention to modulate data into a non-compressed format. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen 
Regarding claim 2, the combination of Chen, La Monica and Meyer discloses the wireless signal transmitter device of claim 1, and further discloses wherein the power supply module is electrically connected to the first receiving module and the first output module in order to power the first receiving module and the first output module (La Monica, Fig. 1B, element 120, para. [0056]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 3, the combination of Chen, La Monica and Meyer discloses the wireless signal transmitter device of claim 1, and further discloses wherein the power supply module further comprises: a power control unit, configured to adjust the electric power and implement the power distribution (La Monica, Fig. 1B, element 130, para. [0066]); a power receiving unit, electrically connected to the power control unit, and configured to receive the electric power of the external power supply device and output the electric power to the power control unit (La Monica, para. [0056]; “The power system 120 may include a power adapter, a charging port, a power jack, or the like for receiving electrical power from an outside source and converting it to a form usable within the electronic device 101.”); at least one power storage unit, electrically connected to the power control unit, and configured to receive and store the electric power outputted from the power receiving unit to the power control unit (La Monica, para. [0056]; “power sources include, but are not limited to, a battery, a capacitor (e.g., super capacitor), a fuel cell, and a power supply unit ("PSU") for converting ; and a power output unit, electrically connected to the power control unit and configured to receive the electric power outputted from the power storage unit to the power control unit (La Monica; para. [0056]. Whatever hardware is used to connect the power system 120 and the thermal mitigation module 130 can be seen as Applicant’s power output unit. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 5, the combination of Chen, La Monica and Meyer discloses the wireless signal transmitter device of claim 3, and further discloses wherein the power supply module further comprises a temperature detection unit electrically connected to the first receiving module, the first control module, the first output module and the power control unit (La Monica, Fig. 1B, element 125, Fig. 2, elements 125a-n, paras. [0051], [0058]-[0060] and [0066]-[0069]), configured to detect temperatures of the first receiving module, the first control module and the first output module, and output a plurality of temperature data to the power control unit, whereby the power control unit implements the power distribution according to the temperature data (La Monica, Fig. 2, para. [0066]-[0085]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 8, the combination of Chen, La Monica and Meyer discloses the wireless signal transmitter device of claim 5, and further discloses wherein the power control unit determines the temperatures of the first receiving module, the first control module and the first output module according to the temperature data (La Monica, Fig. 2, elements 205 and 210, paras. [0070] and [0071]); when the temperatures of the first receiving module, the first control module and the first output module exceed a standard temperature threshold, the power control unit provides a power supply reduction information to the power output unit, whereby the power output unit reduces the electric power supplied to the first receiving module, the first control module and the first output module in order to decrease the temperatures thereof (La Monica, Fig. 2, element 240, para. [0079]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 9, the combination of Chen, La Monica and Meyer discloses the wireless signal transmitter device of claim 5, and further discloses wherein the power control unit determines the temperatures of the first receiving module, the first control module and the first output module according to the temperature data (La Monica, Fig. 2, elements 205 and 210, paras. [0070] and [0071]); when the temperatures of the first receiving module, the first control module and the first output module exceed a standard temperature threshold, the power control unit provides an operating speed adjustment information for the first control module, whereby the first control module reduces operating speeds of the first receiving module, the first control module and the first output module so as to decrease the temperatures thereof to be within the standard temperature threshold (La Monica, para. [0053]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 11, the combination of Chen, La Monica and Meyer discloses a wireless signal receiver device (Chen, Fig. 1, element 102), applicable to be integrated with the wireless signal transmitter device of claim 1 (see the rejection of claim 1, above), wherein the wireless signal receiver device comprises: a second receiving module, configured to receive the non-compressed high-definition image signal outputted from the first output module; a second control module, electrically connected to the second receiving module and configured to receive the non-compressed high-definition image signal outputted from the second receiving module; and a second output module, electrically connected to the second control module and an image display device respectively, and configured to receive the non-compressed high-definition image signal outputted from the second control module, and output the non-compressed high-definition image signal to the image display device (Chen, Fig. 1, element 102, paras. [0034]. In order to properly receive, process, and display the content sent from the interface device 101, the display system 102 of Chen must axiomatically contain a receiving module, a control module, and an output module, as described above in the claim language.). 
Regarding claim 13, the combination of Chen, La Monica and Meyer discloses a wireless signal transceiver system, comprising at least one of the wireless signal transmitter device of claim 1 (see the rejection of claim 1, above) and a wireless signal receiver device (Chen, Fig. 1, element 102) comprising, a second receiving module, configured to receive the non-compressed high-definition image signal outputted from the first output module; a second control module, electrically connected to the second receiving module and configured to receive the non-compressed high-definition image signal outputted from the second receiving module; and a second output module, electrically connected to the second control module and an image display device respectively, and configured to receive the non-compressed high-definition image signal outputted from the second control module, and output the non-compressed high-definition image signal to the image display device (Chen, Fig. 1, element 102, paras. [0034]. In order to properly receive, process, and display the content sent from the interface device 101, the display system 102 of Chen must axiomatically contain a receiving module, a control module, and an output module, as described above in the claim language.).
Regarding claim 15, the combination of Chen, La Monica and Meyer discloses the wireless signal transceiver system of claim 13, and further discloses wherein the wireless signal transmitter device further comprises an execution module; when the execution module receives a display instruction, the first output module transmits the non-compressed high-definition image signal to the second receiving module (Chen, Fig. 5, element 503, paras. [0042]-[0044]).
Regarding claim 16, the combination of Chen, La Monica and Meyer discloses the wireless signal transceiver system of claim 13, and further discloses wherein the wireless signal transmitter device further comprises an execution module; when the execution module receives a stop instruction, the first output module stops transmitting the non-compressed high-definition image signal to the second receiving module (Chen, Fig. 5, element 503, para. [0047]).
Regarding claim 17, the combination of Chen, La Monica and Meyer discloses the wireless signal transceiver system of claim 1, and further discloses wherein the original image signal is a non-compressed image signal (Chen, para. [0024]; Meyer, paras. [0022]-[0030]. This claim is rejected on the same grounds as claim 1.).


Claims 4, 6 are 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2012/0106918) in view of La Monica et al. (Pub. No.: US 2018/0275728) and Meyer (Pub. No.: US 2016/0301831), and further in view of Gandhi et al. (Pub. No.: US 2008/0097544).
Regarding claim 4, the combination of Chen, La Monica and Meyer discloses the wireless signal transmitter device of claim 3, but it could be argued that the combination does not explicitly disclose wherein the power supply module further comprises a power detection unit electrically connected to the first receiving module, the first control module, the first output module, the power control unit and the power storage unit, and configured to detect power consumption levels of the first receiving module, the first control module, the first output module, and an electricity capacity stored by the power storage unit, and output a plurality of power consumption level data and an electricity capacity storage information to the power control unit, whereby the power control unit implements the power distribution according to the power consumption level data or the electricity capacity storage information. However, in analogous art, Gandhi discloses “a flow diagram of a method for dynamically allocating capacity for a battery in an implantable medical device, according to one embodiment. According to an embodiment of the method 630, remaining battery capacity is sensed for an implantable device, at 632. Average power consumed by the device is calculated at 634, in an embodiment. In this embodiment, remaining battery capacity is allocated based on average power consumed, at 636 (para. [0053]; see also figure 6D).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen, La Monica and Meyer to allow for the power supply module to further comprise a power detection unit electrically connected to the first receiving module, the first control module, the first output module, the power control unit and the power storage unit, and configured to detect power consumption levels of the first receiving module, the first control module, the first output module, and an electricity capacity stored by the power storage unit, and output a plurality of power consumption level data and an electricity capacity storage information to the power control unit, whereby the power control unit implements the power distribution according to the power consumption level data or the 
Regarding claim 6, the combination as stated above discloses the wireless signal transmitter device of claim 4, and further discloses wherein the power control unit determines the power consumption levels of the first receiving module, the first control module and the first output module according to the power consumption data; when the power consumption levels of the first receiving module, the first control module and the first output module exceed a standard power consumption threshold (La Monica, Fig. 3, paras. [0086]-[0090]; Gandhi, para. [0053]), the power control unit provides an operating speed adjustment information for the first control module; the first control module adjusts operating speeds of the first receiving module, the first control module and the first output module so as to reduce the power consumption levels of the first receiving module, the first control module and the first output module to be within the standard power consumption threshold (La Monica, para. [0053]. This claim is rejected on the same grounds as claim 4.). 
Regarding claim 7, the combination as stated above discloses the wireless signal transmitter device of claim 4, and further discloses wherein the power supply module further comprises an electricity capacity display unit; the power control unit outputs the electricity capacity storage information to the electricity capacity display unit to display the electricity capacity of the power supply module (Gandhi, Fig. 1, element 110, para. [0025]. This claim is rejected on the same grounds as claim 4.). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2012/0106918) in view of La Monica et al. (Pub. No.: US 2018/0275728) and Meyer (Pub. No.: US 2016/0301831), and further in view of Zhang (Pub. No.: US 2017/0171502).
Regarding claim 10, the combination of Chen, La Monica and Meyer discloses the wireless signal transmitter device of claim 1, but it could be argued that the combination does not explicitly disclose wherein the non-compressed high-definition image signal is a 4K high-definition image signal having a transmission frequency of 60 GHz. However, in analogous art, Zhang discloses that “in the embodiment corresponding to FIG. 1 to FIG. 4, the performing conversion for the acquired first signal, and converting the first signal into the video signal specifically includes: converting the received first signal adopting the high-speed WLAN protocol and using a 60 GHz frequency band into the video signal with the resolution of 4K or 2K. (para. [0087]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen, La Monica and Meyer to allow for the non-compressed high-definition image signal to be a 4K high-definition image signal having a transmission frequency of 60 GHz. This would have produced predictable and desirable results, in that it would allow for a well-known amount of bandwidth to be properly transmitted using a well-known frequency.


Claims 12 are 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2012/0106918) in view of La Monica et al. (Pub. No.: US 2018/0275728) and Meyer (Pub. No.: US 2016/0301831), and further in view of Rathore et al. (Pub. No.: US 2019/0068894).
the wireless signal receiver device of claim 11, but it could be argued that the combination does not explicitly disclose wherein the wireless signal transmitter device further comprises a first matching module and the wireless signal receiver device further comprises a second matching module configured to execute a wireless signal connection with the first matching module; when the first matching module receives a matching instruction, the first matching module outputs a matching request instruction to the second matching module and the second matching module executes the wireless signal connection to wirelessly connect to the first matching module after the second matching module receives the matching request instruction. However, in analogous art, Rathore discloses “a communication topology similar to the communication topology 200 may be used to provide switchable access to a single projector (a DisplayPort sink device) in a conference room to multiple laptop or desktop computers (DisplayPort source devices) in the conference room. The ability to reconfigure the topology to seamlessly switch the projector from a first laptop to a second laptop would be vastly superior to existing systems that would require a lengthy process of re-configuring the link to the projector each time a new laptop is connected (para. [0036]), wherein “the extension medium 90 and communication thereon may include any suitable networking technology, such as Ethernet, Bluetooth, WiFi, WiMax, the Internet, serial communication, and/or the like, and any suitable communication medium, such as via physical cables, via wireless spectrum, via fiber-optic cable, and/or the like (para. [0024]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen, La Monica and Meyer to allow for the wireless signal transmitter device to further comprise a first matching module and the wireless signal receiver device further comprises a second matching module 
Regarding claim 14, the combination of Chen, La Monica and Meyer discloses the wireless signal transceiver system of claim 13, and further discloses wherein the wireless signal transmitter device further comprises a first matching module and the wireless signal receiver device further comprises a second matching module configured to execute a wireless signal connection with the first matching module; when the first matching module receives a matching instruction, the first matching module outputs a matching request instruction to the second matching module, the second matching module executes the wireless signal connection to wirelessly connect to the first matching module after the second matching module receives the matching request instruction, and the second matching module is connected only to the first matching module at a time point. However, in analogous art, Rathore discloses “a communication topology similar to the communication topology 200 may be used to provide switchable access to a single projector (a DisplayPort sink device) in a conference room to multiple laptop or desktop computers (DisplayPort source devices) in the conference room. The ability to reconfigure the topology to seamlessly switch the projector from a first laptop to a second laptop would be vastly superior to existing systems that would require a lengthy process of re-configuring the link to the projector each time a new laptop 


Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are moot in view of the new grounds of rejection.


Conclusion
Claims 1-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 5, 2021